Citation Nr: 1448644	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  11-21 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for skin disorder, including as due to Agent Orange.

2.  Entitlement to service connection for prostate disability, including as due to Agent Orange.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from May 1968 to January 1970.

These matters are before the Board of Veterans' Appeals from July 2010 and March 2014 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The July 2010 rating decision granted service connection for posttraumatic stress disorder, as that was a full grant of the benefit sought it will not be further discussed herein.  The July 2010 rating decision also denied entitlement to service connection for skin rash, hypertension, and prostate disability.  The March 2014 rating decision, in pertinent part, denied service connection for sleep apnea.  The Veteran filed a notice of disagreement that was received at the RO in July 2014.  A statement of the case (SOC) has not been issued on that matter.  

In his August 2011 Substantive Appeal (VA Form-9) the Veteran requested a Board videoconference hearing.  A videoconference hearing was scheduled in October 2014 and he failed to appear for the scheduled hearing.

The issue of entitlement to service connection for sleep apnea and prostate disability, including as due to Agent Orange is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's current skin disorder had its onset during his active military service.

2.  Hypertension was not manifested during the Veteran's service or in the first year following his discharge, and is not shown to be otherwise related to his service.


CONCLUSIONS OF LAW

1.  Service connection for a skin disorder is warranted.  38 U.S.C.A. §§ 1110 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in December 2009, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  

The record contains the Veteran's service treatment records (STRs), and pertinent VA and private treatment records.  The Veteran had an Agent Orange registry examination in January 2002.  However, with respect to the claims of service connection for skin rash and hypertension he has not been accorded a VA examination for the purpose of obtaining a nexus opinion for such claims and none is needed.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of diagnosed disability or symptoms of disability; establishes that the Veteran experienced an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  Because these conditions have not been met with respect to these claims, a VA examination is not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, the U. S. Court of Appeals for Veterans Claims (Court) held that the third element, an indication that the current disability or symptoms may be associated with service, establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the two.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110;
38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: a current disability (for which service connection is sought); incurrence or aggravation of a disease or injury in service; and a causal relationship between the claimed disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Certain diseases, including hypertension, may service connected on a presumptive basis if manifested to a compensable degree within a specified period postservice (one year for hypertension).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with Chloracne; Type 2 diabetes; Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  75 Fed. Reg. 53202 (August 31, 2010), 38 C.F.R. § 3.309(e). 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See 72 Fed. Reg. 32,395 (2007).  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that a Veteran may not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a nonpresumptive direct-incurrence basis.

Skin Rash

The Veteran asserts service connection is warranted for a skin disorder, and claims it is due to his exposure to Agent Orange in service.

Service treatment records reveal that in August 1968 the Veteran complained of poison ivy for three days.  He was treated with calamine lotion.  In June 1969 he complained of a "rash in crotch" upon report of burning on urination.  On January 1970 separation examination his skin was normal on clinical evaluation; there were no complaints of a skin disorder.

On January 2002 Agent Orange Registry examination, the Veteran reported he served in infantry in Vietnam from June 1996 to June 1970, and was involved in spraying or handling Agent Orange.  He reported that he had chronic problems with pruritic rash of the left elbow since Vietnam.  On physical examination he had areas of darkened pigmentation to the hands and left outer elbow.  The diagnosis was eczema, 1969.  

A July 2010 private treatment report notes the Veteran was seen with complaints of having itching breakouts of the elbows off and on for 30 years, and a round red patch on the left lower abdomen.  On examination he had some lichenfield dermatitis around the right lower abdomen and left proximal forearm.  The impression was neurodermatitis with LSC [lichen simplex chronicus] and post-inflammatory hyperpigmentation.  The physician noted that there was one spot that was a little erythematous on the abdomen; it was fairly new; the Veteran stated someone had teased him that it looked like a passion mark.  He was seen by a VA primary care physician in May 2012, evaluation of his skin at that time revealed it was rarely moist, and usually dry.  

The Board acknowledges the Veteran had service in Vietnam, and therefore is presumed to have been exposed to Agent Orange.  However, the skin disorders which have manifested and or treated since service (eczema, lichenfield dermatitis, neurodermatitis with LSC and post-inflammatory hyperpigmentation) are not included among the diseases enumerated under 38 C.F.R. § 3.309(e) for which a presumption of service connection applies.  In other words, they have not been presumptively linked to exposure to Agent Orange.  Therefore service connection on a presumptive basis is not warranted.  

The Board may, nevertheless, grant service connection for a skin disability if it is affirmatively shown that any such skin disorder is related to service.  Here, it is reasonably shown by the evidence that the Veteran's current skin disorder had its onset during his active military service considering the findings noted in service and the VA diagnosis of 2002.  

Thus, the Board is satisfied that the evidence in this case is at least in relative equipoise with the Veteran prevailing, and therefore service connection for a skin disorder is granted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303.

Hypertension

The Veteran contends that he has hypertension due to service.  For VA purposes, hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

On his service enlistment examination in February 1968, the Veteran noted he did not have high blood pressure, his vascular system and heart were normal on clinical evaluation; his blood pressure was 120/70.  STRs are silent for any history, complaints, treatment or diagnosis of hypertension or high blood pressure.  On his January 1970 service separation examination, his vascular system and heart were normal on clinical evaluation; his blood pressure was 118/72.  

In April 2009 the Veteran was seen by his private physician, Dr. Saporito, he reported a history of hypertension that had been untreated.  On physical examination his blood pressure was 170/108.  In an April 2009 cardiolite report Dr. Saporito noted indications of chest pain, abnormal ECG, dyspnea and hypertension.  

On VA physical examination in December 2010 the Veteran's blood pressure was 152/92.  He was seen by a VA primary care physician in May 2012, and his blood pressure at that time was 148/84.  Later in May 2012 his blood pressure was 140/90; his repeat blood pressure was 147/94.  In June 2012 he was diagnosed with hypertension (blood pressure was 152/92); he reported that his blood pressure was always high.  He was started on HCTZ.

An August 2011 private treatment report, noted the Veteran's blood pressure was 142/78 sitting.  The assessment was hypertension.  On November 2012 follow-up on his hypertension with his private physician, Dr. Kile, his blood pressure was doing well on medication.  The assessment was hypertension.  A December 2012 private treatment record (Christus St. Michael Occupational Health Services) shows the Veteran's blood pressure was 186/111.

It is not in dispute that the Veteran currently has hypertension, as such is shown to be diagnosed in private treatment records.  However, hypertension was not shown to be manifest during service or in the first postservice year.  His STRs are silent for any complaints, treatment, or diagnosis related to hypertension.  Hence, service connection for hypertension on the basis that it became manifest in service and have persisted, or on a presumptive basis as a chronic disease under 38 U.S.C.A. § 1112, is not warranted.

Furthermore, there are no medical opinions of record to suggest a link between the Veteran's current hypertension and his active service.  The only evidence indicating that the Veteran's hypertension manifested in service (or in the first postservice year) consists of his own accounts, which the record shows was initially reported to his private physician in April 2009, more than 38 years after his discharge from service.  Although the Veteran is competent to provide an opinion on some medical issues, see Kahana, 24 Vet. App. at 435, determining the etiology of a complex medical process, such as hypertension, is a medical question and requires medical expertise.  See Jandreau, 492 F. 3d at 1377.  An etiological opinion requires knowledge of the complexities of the (internal) cardiovascular system and the various causes of unobservable hypertension, and would involve objective clinical testing that the Veteran is not competent to perform.  To the extent that the Veteran himself asserts he suffers from a hypertension as a result of service, or that its onset was in service, the Board does not question the sincerity of his beliefs.  However, he is a layperson and there is no probative medical evidence that shows or suggests that his hypertension may be related to his service.  Without any competent evidence of a nexus between hypertension and his service, the preponderance of the evidence is against his claim of service connection; therefore, the benefit-of-the-doubt rule does not apply.  The appeals must be denied.


ORDER

Service connection for skin disorder is granted.

Service connection for hypertension is denied.


REMAND

The Veteran served in the Republic of Vietnam from March 1969 to October 1969; he is therefore presumed to have been exposed to an herbicide agent (i.e. Agent Orange).  Certain disabilities, such as prostate cancer, are considered to have been incurred in or aggravated by service if they become manifest to a degree of 10 percent or more at any time after service.  Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, to include herbicide, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The Veteran claims entitlement to service connection for prostate disability, which was denied by a July 2010 rating decision on the basis that a prostate disability neither occurred in nor was caused by service.  In May 2013 the Veteran called VA to report that he had prostate cancer surgery in May 2013 and that he would mail in the private medical evidence.  The Veteran's telephone call was answered by a VA employee authorized to receive evidentiary information or statements.  The conversation was reported on VA Form 21-0820 (Report of General Information) dated in May 2013.  On review of the record, it does not appear that the Veteran has submitted the private medical evidence associated with the alleged prostate cancer surgery in May 2013.  VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  The Board therefore finds that a remand is necessary in this instance to secure copies of all medical/treatment records pertinent to the Veteran's prostate disability, including prostate cancer.  

The Board notes that a March 2014 rating decision denied service connection for sleep apnea.  The Veteran subsequently submitted a notice of disagreement in July 2014.  An SOC has not been issued on this matter.  Where an SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  This matter must be remanded for issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request he provide the names, dates of treatment and addresses for any medical provider, VA and non-VA, who treated him for prostate disability, including prostate cancer.  The AOJ should specifically request this information for the May 22, 2013 prostate cancer surgery.  After securing the necessary authorizations for release of this information, the AOJ should seek to obtain copies of all medical/treatment records referred to by the Veteran, not already of record.

2.  The AOJ should issue an SOC addressing the issue of entitlement to service connection for sleep apnea.  The Veteran and his representative should be afforded the appropriate period of time to respond.  This matter should be returned to the Board only if the Veteran or his representative submits a timely substantive appeal.

3.  The AOJ should then review the record and readjudicate the claim of service connection for prostate disability.  If the claim remains denied, the AOJ should issue an appropriate supplemental SOC, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


